Citation Nr: 0637016	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  99-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1949 to 
November 1953.  He died in December 1997, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was remanded to the RO in 
December 2000 and April 2005 for further development.  It was 
returned to the Board in August 2006.


FINDINGS OF FACT

1.  The veteran died in December 1997.

2.  The cause of death recorded on the certificate of death 
was myocardial infarction due to or as a consequence of 
angina.

3.  During his lifetime, service connection was established 
for residuals of a gunshot wound to the right femur involving 
Muscle Group XIV, evaluated as 40 percent disabling; for 
osteomyelitis of the right femur, evaluated as 20 percent 
disabling; and for post operative residuals of a right 
patella fracture, evaluated as 10 percent disabling.

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to his death or aid or 
lend assistance to the production of death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  In April 2006, the RO provided notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  The claim was readjudicated in the 
April 2006 supplemental statement of the case.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as treatment records and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

The death certificate shows the veteran died in December 1997 
of a myocardial infarction due to or as a consequence of 
angina.

At the time of his death, the veteran was service connected 
for residuals of a gunshot wound to the right femur involving 
Muscle Group XIV, evaluated as 40 percent disabling; for 
osteomyelitis of the right femur, evaluated as 20 percent 
disabling; and for post operative residuals of a right 
patella fracture, evaluated as 10 percent disabling.

The appellant contends the veteran's gunshot wound residuals 
contributed to and hastened his death.

In May 1999, the appellant attended a decision review officer 
(DRO) hearing in Boston, Massachusetts.  The appellant 
testified regarding her husband's symptomatology and 
expressed her belief that the medications her husband was 
required to take due to his service-connected injuries 
affected his heart.  

In June 1999, Dr. John L. Rigatti, submitted a letter 
regarding the veteran.  Dr. Rigatti stated he had treated the 
veteran since the early 1960s.  Dr. Rigatti stated it was his 
medical opinion that because of the veteran's enforced 
sedentary lifestyle, due to service connected disorders, he 
developed significant cardiac vascular disease and that he 
died of a fatal myocardial infarction as a result.  

In December 2004, a VA examiner provided a medical opinion 
regarding the veteran's cause of death.  The examiner 
reportedly reviewed both volumes of the veteran's 
compensation and pension file including the June 1999 letter 
submitted by Dr. Rigatti.  

The examiner notated the veteran's documented history of 
cardiovascular disease began in the fall of 1997 when he was 
evaluated medically at the Fallon Clinic with a history of 
recurrent precordial distress consistent with angina 
pectoria.  The veteran was treated medically.  There was no 
history of hypertension in the veteran.  The examiner opined 
that apparently, without warning, the veteran experienced a 
cardiac arrest at home and was rushed to the emergency room 
at Harrington Memorial Hospital via ambulance.  The veteran 
was pronounced dead of an apparent myocardial infarction in 
the context of a patient with recently diagnosed angina 
pectoris consistent with coronary artery disease.  

The VA examiner stated it was his medical opinion there was 
no credible medical information directly linking the 
veteran's chronic osteomyelitis with long-term antibiotic 
therapy to coronary atherosclerosis, the underlying  
pathophysiologic condition which, in turn, was manifested 
clinically as angina pectoris, myocardial infarction and 
sudden cardiac death.  This veteran experienced all three 
manifestations of coronary artery disease.  Q-risk factors 
for development of coronary atherosclerosis included 
hypercholesterolemia, even relatively minor elevations of 
cholesterol as was noted in the veteran, hypertension, and 
cigarette smoking.  Limited physical activity and overweight 
were highly prevalent but relatively weak factors for the 
development of heart disease compared with the Q-risk factors 
alluded to above.  The examiner opined, in this context, that 
the letter from Dr. Rigatti suggesting a key role of lack of 
aerobic exercise in the development of coronary 
atherosclerosis in the veteran was a substantial stretch of 
current knowledge of the pathogenesis of this condition.  
Therefore, the VA examiner opined that the letter was highly 
speculative.  

The examiner concluded it was less likely than not that the 
veteran's service-connected condition of chronic 
osteomyelitis with long-term antibiotic therapy was the 
principal cause of the veteran's death.  Further, it was less 
likely than not that the veteran's service-connected 
conditions were a significant or substantially contributing 
factor to the ultimate demise of the veteran.

In June 2005, VA contacted Dr. Rigatti requesting additional 
information regarding medical records of treatment provided 
to the veteran and a request for medical bases and supporting 
references for his June 1999 letter regarding the veteran's 
cause of death.  No response was received.

In September 2005, VA again contacted Dr. Rigatti requesting 
medical records and the medical bases and supporting 
references of his June 1999 letter.  No response was 
received.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
 
Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002).  
 
Service connection may be granted for heart diease if that 
disorder was compensably disabling within one year of the 
veteran's separation form active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2006).
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

On review of the evidence addressing the relationship between 
the veteran's service-connected disability and his death, the 
Board finds that it must assign greater evidentiary weight to 
the December 2004 VA opinion than those provided by the 
veteran's healthcare provider in June 1999 and the appellant.

In this respect, the Board first notes that heart disease was 
not demonstrated in service, or to a compensable degree 
within one year of separation from active duty.   
 
Second, in contrast to the opinion offered by Dr. Rigatti the 
December 2004 VA opinion was provided after a review of the 
entire record.  Moreover, the December 2004 VA opinion makes 
specific reference to a thorough review of the veteran's 
compensation and pension file and offers a specific rationale 
for the opinion given.  The June 1999 letter submitted by Dr. 
Rigatti opines that because of the veteran's enforced 
sedentary lifestyle due to his service connected disorders he 
developed significant cardiac vascular disease and that he 
died of a fatal myocardial infarction as a result. Dr. 
Rigatti, however, offers no medical basis or rationale for 
this conclusion.  Further, there is no evidence that Dr. 
Rigatti based his opinion on all of the evidence of record.

At the May 1999 DRO hearing, the appellant testified that it 
was her belief that the medications her husband was required 
to take for his service-connected disability affected his 
heart.  There is no doubt of the sincerity of the appellant's 
beliefs and the Board empathizes with her loss; however, 
there is no medical evidence to support the contention that 
the veteran's death was in any way related to service.  As 
the appellant is not trained in the field of medicine, she is 
not competent to offer an opinion regarding any medical 
causation leading to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
In light of the foregoing, the benefit sought on appeal must 
be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


